97 F.3d 1446
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Stewart B. ALLEN, Plaintiff-Appellant,v.COMMISSIONER OF THE INTERNAL REVENUE SERVICE, Defendant-Appellee.
No. 96-1384.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 5, 1996.Decided Sept. 17, 1996.

Stewart B. Allen, Appellant Pro Se.
Before WIDENER and WILKINS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing pursuant to 28 U.S.C. § 1915(d) (1988), his civil action seeking to enjoin the Internal Revenue Service from collecting unpaid taxes, penalties and interest.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Allen v. Commissioner, No. CA-96-302-A (E.D.Va. Mar. 8, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.